            Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 1 of 27




                                UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT

THOMAS SENTEMENTES,                               :
    Plaintiff,                                    :
                                                  :
v.                                                :       3:20cv580 (MPS)
                                                  :
TOWN OF BETHEL, et al.,                           :
    Defendants.                                   :

                                     INITIAL REVIEW ORDER

        The plaintiff, Thomas Sentementes, an unsentenced1 inmate currently housed in the

Bridgeport Correctional Center (“BCC”) of the Connecticut Department of Correction

(“DOC”),2 asserts this action under 42 U.S.C § 1983, alleging violations of his federal

constitutional and statutory rights and several claims under state law. Compl., ECF No. 1.

Specifically, he names the following defendants: Town of Bethel; Governor Ned Lamont; Public

Defender Thomas Leaf; BCC Warden Robert Martin; Bethel First Selectman John Doe;

Pasqualina Bastone; Bethel Police Chief John Doe, Police Corporal Zor, Police Sergeant Rost,

Police Officer Emerson, Police Officer Jason Broad, Bethel Police Officer James Christos,



        1
          The DOC website reflects that he is currently unsentenced for criminal violation of a protective
order. See Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (The court may “take judicial notice of
relevant matters of public record.”).
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=250887.

        2
          The court takes judicial notice of the state criminal dockets showing that Sentementes has two
criminal cases pending in state court for criminal violation of a protective order on the dates of February
5, 2019 and January 22, 2020, respectively. See
https://www.jud2.ct.gov/crdockets/CaseDetail.aspx?source=Pending&Key=95c9d524-7c2c-47fc-9afd-
77b46b0c9900
https://www.jud2.ct.gov/crdockets/CaseDetail.aspx?source=Pending&Key=e0dd3049-9c3f-4774-bb50-
a638aa8ba887

                                                      1
            Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 2 of 27




Bethel Police Sergeant Christos, and Bethel Police Officer Dan Spinella (the “Bethel Police

Defendants”); Danbury Hospital Director John Doe; Dispatcher Katie Kavallines; Liberty

Mutual CEO David Long; Daniel Sentementes; and Bank of America CEO John Doe.3

        Sentementes has filed a motion to implead (which the court construes as a motion to

amend to join parties) to add claims against the Town of Danbury, Danbury Mayor Boughton,

Danbury Police Chief John Doe, and Detective Labonia (“Danbury Defendants”). ECF No. 12.

As the complaint in this action has yet to be served, the court will grant the motion to add these

parties as a matter of course and consider whether Sentementes can allege plausible claims

against these defendants on this initial review. 4 Sentementes seeks damages in the amount of

$595,000,000.

        For the reasons that follow, the court concludes that the complaint must be dismissed.

                                  I.      STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).




        3
            Sentementes is proceeding in forma pauperis.
        4
         Rule 15(a) of the Federal Rules of Civil Procedure provides that a party “may amend its
pleading once as a matter of course 21 days after serving” the complaint. Fed. R. Civ. P. 15(a)(1).
                                                    2
         Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 3 of 27




       The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—to make the claim plausible. See, e.g., Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S.

at 678. Notwithstanding the rule of liberal interpretation of a pro se complaint, a complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

                               II.    FACTUAL BACKGROUND

       To the best of its ability, the court discerns the following factual background from

Sentementes’s allegations. ECF No. 1.

       Sentementes and his former partner, Pasqualina Bastone, entered into a partnership, LLC

Bastone Investments, which included several businesses, including Bethel Wine and Spirits,

Lina’s Wine and Spirits, and Magia Bene Pizzeria. Id. at 5.

       On January 22, 2019, his son Andrew informed him that Bastone had made an insurance

fraud claim about an employee theft at Bethel Wine and Spirits to Liberty Mutual. Id.

       On the evening of January 23, 2019, he confronted Bastone and other co -conspirators

about this issue, and Bastone called the Redding Police Department. Id. at 6. When the Redding

police responded at Lina’s Wine and Spirits, they informed Bastone that she could file for an ex

parte restraining order. Id.




                                                  3
            Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 4 of 27




        Bastone then made a telephone call that was first received by Katie Kavallines, a

dispatcher for the Bethel Police Department. Bastone subsequently made a complaint (allegedly

false) to the Bethel Police that Sentementes had thrown bottles around Bethel Wine and Spirits.

Id.

        Sentementes alleges that he had stopped by Bethel Wine and Spirits to take care of some

management issues; after he left, he had to return immediately because he had forgotten his

glasses. Id. Upon his return to the store, Bethel Police Officers cornered him behind the counter.

Id. Bastone later arrived, and Sentementes threatened that he wanted all of his assets returned to

him. Id. at 6-7. Sentementes later agreed with the Bethel Police request to go to the Danbury

Hospital Psychiatric Ward. Id.

        On January 25, 2019, the Bethel Police Department sought a warrant for violation of a

protective order and threatening in the second degree. Id. at 4.

        On January 28, 2019, Sentementes’s son Andrew made an allegedly false complaint to

the Bethel Police Department as he had allegedly conspired with Bastone. 5 Id. at 7. Andrew

made numerous phone calls to Sentementes’s friend, Sid Weston, for him not to pick

Sentementes up from the hospital. Id.

        On that same day, Bastone had Sentementes served with an ex parte restraining order. Id.

Sentementes was subsequently incarcerated for violation of that restraining order due to the

actions of Bastone and Andrew Sentementes. Id.

        On February 11, 2019, Sentementes was arrested for assault on a public safety officer and

operating a motor vehicle under a suspended license; the Danbury State’s Attorney also added


        5
        The court notes that a Bethel Police Incident Report attached to the complaint indicates that
Andrew Sentementes called the Bethel Police Department on January 25, 2019. Id. at 83.
                                                    4
         Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 5 of 27




criminal mischief. Id. at 6-7. Sentementes’s complaint indicates that he was arrested pursuant to

a warrant. Id. at 4, 61.

        Sentementes was incarcerated for a year but could have posted bond and hired an

attorney if Daniel Sentementes had honored his mother’s wishes and given Sentementes his

$20,000 in inheritance. Id. at 7. (Sentementes does not specify if or how he is related to Daniel

Sentementes.)

        During his incarceration, Sentementes repeatedly contacted Bank of America to access

his bank account so that he could post bond, but he was ignored by the bank. Id. at 8. After

Sentementes gave power of attorney to Francis Larson, Larson went to Bank of America and was

informed that someone was withdrawing money each month from Sentementes’s social security

disability check. Id. at 8-9. On March 3, 2020, this withdrawal started again but the bank refused

to investigate. Id. at 8.

        Although Sentementes had been represented by Public Defender Leaf, Sentementes asked

the state court judge to allow Sentementes to proceed on his own and have Leaf act as standby

counsel. Id. at 9. Sentementes had been unable to have Leaf take action to preserve surveillance

videos and the exculpatory evidence was erased; Sentementes asked Leaf whether he was going

to represent him to the best of his abilities. Id. Leaf responded with an expletive. Id.

        Judge D’Andrea, who presided over three of Sentementes’s criminal trials stemming

from Bastone’s accusations about Sentementes, put in the mittimus that Sentementes should be

provided with law book, paper, pens, envelopes, and access to standby counsel. Id. at 9.

Thereafter, BCC Warden Martin denied Sentementes his right to access legal law books. Id. at

10.


                                                  5
            Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 6 of 27




        Sentementes “filed for” a subpoena for the video tape of January 23, 2019 from Danbury

Hospital Pyschiatric Ward, but the Hospital claimed that the videos were on a thirty-day loop and

recorded over. Id. at 10.

        On January 4, 2020,6 Sentementes, proceeding pro se, showed at trial that Bethel Police

Department had provided false and perjured testimony. ECF No. 1 at 8. Some of the false

testimony came from Police Officer Emerson, who had testified that he had only met

Sentementes twice in the two years prior; Sentementes produced evidence that Officer Emerson

had arrested him three times between January 23 and February 11, 2019. Id.

        On January 14, 2020, Sentementes was found not guilty by a jury on the charges

stemming from the January 23, 2019 incident at Bethel Wine & Spirits. Id. at 4.

        During the week of January 28, 2020, Sentementes filed a complaint with the Danbury

Police Department about the theft of money from his Bank of America account. ECF No. 12 at 1.

Detective Labonia informed him that it is almost impossible to have Bank of America release

photographs of the ATM; that it would be difficult to obtain a subpoena; and that his complaint

was on the bottom of his files. Id. Despite multiple letters to Detective Labonia with numbers for

him to contact Bank of America and cancel his ATM card, Detective Labonia failed to respond

or take any action to protect Sentementes’s rights. Id. Sentementes represents that he could have

posted bond if Detective Labonia had acted to fulfill his duties. Id.

        On March 4, 2020, the case against Sentementes based on his arrest by Police Officer

Emerson for violation of a protective order and threatening was nolled. ECF No. 1 at 4, 8.



        6
           Sentementes appears to have written the wrong date of January 4, 2015, as he goes on to explain
that the perjured testimony related to times that Police Officer Emerson had arrested him in January and
February 2019. Id.
                                                    6
            Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 7 of 27




Sentementes attributes the state’s decision to nolle the action to Police Officer Emerson being

“caught testifying to a lie along with Corporal Zor and Sergeant Rost.” Id. at 4.

                                         III.    DISCUSSION

        Sentementes asserts the following causes of action: Breach of Fiduciary Duties; Violation

of Rights; Kidnapping; Illegal Confinement; Cruel and Unusual Punishment; Risk of Injury;

Slander; Defamation; Conspiracy; violation of the Clayton AntiTrust Act; violation of the

Racketeering Influenced and Corrupt Organizations Act (“RICO”); Intentional Infliction of

Emotional Distress; Malicious Prosecution; Violation of Public Act 107; Wire Fraud;

Threatening; Financial Theft; and Negligence. 7

        Sentementes has indicated that he brings this action under 42 U.S.C. § 1983 for violation

of his rights. As he alleges that he was arrested based on Bastone’s false statements, the court

construes his complaint as raising claims of Fourth Amendment false arrest, malicious

prosecution, and false imprisonment. See ECF No. 1 at 12-13. Sentementes also appears to

invoke Fourteenth Amendment violations based on deliberate indifference to a substantial risk of

harm and Warden Martin’s failure to provide him access to legal books at BCC. Id.




        7
           The court limits its review for purposes of 28 U.S.C. § 1915A to federal law claims. That is
because the core purpose of an initial review order is to make a speedy initial screening determination of
whether the lawsuit may proceed at all in federal court and should be served upon any of the named
defendants. If there are no facially plausible federal law claims against any of the named defendants, then
the court would decline to exercise supplemental jurisdiction over any state law claims under 28 U.S.C. §
1367. On the other hand, if there are any viable federal law claims that remain, then the validity of any
accompanying state law claims may be appropriately addressed in the usual course by way of a motion to
dismiss or motion for summary judgment. More generally, the court’s determination for purposes of an
initial review order under 28 U.S.C. § 1915A that any claim may proceed against a defendant is without
prejudice to the right of any defendant to seek dismissal of any claims by way of a motion to dismiss or
motion for summary judgment.

                                                    7
             Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 8 of 27




         A.        42 U.S.C. § 1983

         Section 1983 provides that “[e]very person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State ... subjects, or causes to be subjected, any ... person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured in an action at law.”

         “To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and (2)

deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the

United States.” Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir.1997) (citation omitted).

         1.        Private Citizen Defendants

         Sentementes appears to advance his claims under Section 1983 against all defendants,

including private citizens, Bastone, Bank of America CEO John Doe, Liberty Mutual CEO Long,

Director of Danbury Hospital John Doe, 8 and Daniel Sentementes.9

         Because private parties are not generally liable under section 1983, the court must first

consider whether he may bring his claims against the defendants who are clearly private

individuals. See United States v. International Brotherhood of Teamsters, 941 F.2d 1292, 1295

(2d Cir.1991) (“Because the United States Constitution regulates only the Government, not

private parties, a litigant claiming that his constitutional rights have been violated must first

establish that the challenged conduct constitutes ‘state action.’”).



         8
             Danbury Hospital “is a private institution[.]” See Bolmer v. Oliveira, 594 F.3d 134, 138 (2d Cir.
2010).
         9
          There is no indication that Sentementes asserts the allegations from his original complaint
against the Danbury Defendants.
                                                       8
         Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 9 of 27




        To show that the actions of a private party may be attributable to the state, thereby

making the private party subject to liability under section 1983, the plaintiff must show that “(1)

the State compelled the conduct [the ‘compulsion test’], (2) there is a sufficiently close nexus

between the State and the private conduct [the ‘close nexus test’ or ‘joint action test’], or (3) the

private conduct consisted of activity that has traditionally been the exclusive prerogative of the

State [the ‘public function test’].” Hogan v. A.O. Fox Mem’l Hosp., 346 F. App’x 627, 629 (2d

Cir. 2009) (summary order) (citing Sybalski v. Indep. Grp. Home Living Program, Inc., 546 F.3d

255, 257 (2d Cir. 2008)). “The fundamental question under each test is whether the private

entity’s challenged actions are ‘fairly attributable’ to the state.” Fabrikant v. French, 691 F.3d

193, 207 (2d Cir. 2012) (citation and quotation omitted); see also Tancredi v. Metro. Life Ins.

Co., 316 F.3d 308, 312 (2d Cir. 2003) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

50 (1999)).

        Sentementes’s allegations raise no inference that any of the private citizen defendants

engaged in conduct that could be considered fairly attributable to the state. To the extent

Sentementes refers to a conspiracy between the parties, his allegations are too conclusory to

establish section 1983 liability on the basis of a conspiracy between the private defendants and

state actor defendants.10 See Storck v. Suffolk Cnty. Dep’t of Soc. Servs., 62 F. Supp. 2d 927, 940

(E.D.N.Y.1999) (Allegations of conspiracy can be neither vague nor conclusory, but must

“allege with at least some degree of particularity overt acts which defendants engaged in which

were reasonably related to the promotion of the alleged conspiracy.”); Ciambriello v. County of



        10
          “Private individuals who are not state actors, may be liable under Section 1983 if they have
conspired . . . with state actors.” Storck v. Suffolk Cnty. Dep’t of Soc. Servs., 62 F.Supp.2d 927, 940
(E.D.N.Y. 1999).
                                                    9
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 10 of 27




Nassau, 292 F.3d 307, 325 (2d Cir. 2002). (“[C]onclusory, vague, or general allegations that the

defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights” are

insufficient.). A conspiracy claim under § 1983 requires the plaintiff to show “(1) an agreement

between two or more state actors or between a state actor and a private entity, (2) to act in

concert to inflict an unconstitutional injury, and (3) an overt act done in furtherance of that goal,

causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). Sentementes’s

allegations fail to establish any of these elements.

        Moreover, Bastone cannot be considered a state actor under 42 U.S.C. § 1983 based on

her calling the police or seeking a protective order. See Alvarez v. Peters, No. 19-CV-6789 (EK),

2020 WL 1808901, at *4 (E.D.N.Y. Apr. 9, 2020); Adebiyi v. City of New York, No. 13-cv-

480(WFK), 2014 WL 4922888, at *4 (E.D.N.Y. Sept. 30, 2014) (noting “provision of

information to a police officer — even if that information is false or results in the officer taking

affirmative action — is insufficient to constitute ‘joint action’ with state actors for purposes of §

1983.”) (quotation marks and citations omitted); Bravo v. Bexar Cty, Tex., No. 12–CV–4009,

2014 WL 1155302, at *6 (E.D.N.Y. Mar. 21, 2014) (explaining that allegations that private party

filed a complaint to police does not show conspiracy or joint action with state actors otherwise

all arrests would be subject to Section 1983 actions); Vazquez v. Combs, 04–cv–4189, 2004 WL

2404224, at *4 (S.D.N.Y. Oct. 22, 2004) (“[M]erely filing a complaint with the police, reporting

a crime, requesting criminal investigation of a person, or seeking a restraining order, even if the

complaint or report is deliberately false, does not give rise to a claim against the complainant for

a civil rights violation.”).




                                                 10
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 11 of 27




       Accordingly, the section 1983 claims against Bastone, Bank of America CEO John Doe,

Liberty Mutual CEO Long, Director of Danbury Hospital John Doe, and Daniel Sentementes are

dismissed as not plausible under 28 U.S.C. § 1915A.

       2.      Public Defender Leaf

       A public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding or by virtue of his or her

state law license. Polk Cty. v. Dodson, 454 U.S. 312, 319 n.9, 325 (1981). Both a public defender

and private attorney may be held liable under section 1983 if they conspired with state actors.

See Tower v. Glover, 467 U.S. 914, 920 (1984) (holding that a public defender acts under color

of state law when conspiring with state actors). As discussed above, Sentementes’s allegations

fail to establish that Leaf conspired with any state actor to deprive Sentmentes of his rights or

engaged in any conduct fairly attributable to the state. Thus, Sentementes’s section 1983 claims

against Leaf are dismissed as not plausible under 28 U.S.C. § 1915A.

       3.      Fourth Amendment False Arrest, False Imprisonment and Malicious
               Prosecution as to the State Actor Defendants

       The Fourth Amendment provides in relevant part that “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated.” U.S. Const. amend. IV. To analyze section 1983 claims for false arrest,

malicious prosecution, and false imprisonment, the federal court must “look to the law of the

state in which the arrest and imprisonment occurred.” Marchand v. Hartman, 395 F. Supp. 3d

202, 216 (D. Conn. 2019) (citation omitted.); Shakur v. McNeil, No. 3:20-CV-708 (VAB), 2020

WL 4818906, at *7 (D. Conn. Aug. 17, 2020) (noting “state law provides legal elements” for

false arrest or malicious prosecution claims under section 1983).

                                                 11
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 12 of 27




       Under Connecticut law, “[f]alse imprisonment, or false arrest, is the unlawful restraint by

one person of the physical liberty of another.” Pizarro v. Kasperzyk, 596 F. Supp. 2d 314, 318

(D. Conn. 2009) (quoting Green v. Donroe, 186 Conn. 265, 267 (1982)). A plaintiff bringing a

false arrest or false imprisonment claim under Connecticut law must have had the underlying

charges terminated in his or her favor. Miles v. City of Hartford, 445 F. App'x 379, 383 (2d Cir.

2011) (noting favorable termination is an element of a section 1983 claim “sounding in false

imprisonment or false arrest” under Connecticut law).

       For a claim of malicious prosecution under Connecticut law, the plaintiff must prove four

elements: that “(1) the defendant initiated or continued criminal proceedings against the plain tiff;

(2) the criminal proceeding terminated in favor of the plaintiff; (3) ‘the defendant acted without

probable cause’; and (4) ‘the defendant acted with malice.’” Roberts v. Babkiewicz, 582 F.3d

418, 420 (2d Cir. 2009) (quoting McHale v. W.B.S. Corp., 187 Conn. 444, 447 (1982)).

       The favorable termination requirement “demands a ‘show[ing] that the underlying

criminal proceeding ended in a manner that affirmatively indicates [the arrestee’s]

innocence.’” Allen v. Harkins, No. 3:20CV964 (JAM), 2020 WL 4369125, at *2 (D. Conn. July

30, 2020) (quoting Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018) (emphasis

added). Such an affirmative indication may be satisfied by a nolle “if a plaintiff can

demonstrate that the criminal charges against [him] were discharged without a trial under

circumstances amounting to the abandonment of the prosecution without request by him or

arrangement with him[.]” Conquistador v. Zweibelson, No. 3:17CV132 (KAD), 2019 WL

4758350, at *3 (D. Conn. Sept. 30, 2019) (citation and quotation omitted); see also Spak v.

Phillips, 857 F.3d 458, 463-64 (2d Cir. 2017) (“[A]s a general matter a nolle prosequi constitutes


                                                 12
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 13 of 27




a ‘favorable termination’ for the purpose of determining when a Section 1983 claim accrues. . . .

To be sure, courts and common law authorities state that a nolle does not constitute a favorable

termination when it is entered for reasons that are ‘not indicative of the defendant’s innocence.’

However, this qualifier is defined narrowly. It generally only includes nolles that are caused by

the defendant—either by his fleeing the jurisdiction to make himself unavailable for trial or

delaying a trial by means of fraud. It also includes any nolle entered in exchange for

consideration offered by the defendant (e.g., cooperation).”) (internal citations omitted).

       Probable cause is a complete defense to a constitutional claim for false arrest, malicious

prosecution and false imprisonment. Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014);

Fernandez-Bravo v. Town of Manchester, 711 F. App'x 5, 7 (2d Cir. 2017) (summary order)

(holding no claim for false arrest or malicious prosecution where arresting officer had probable

cause to arrest plaintiff). The plaintiff bears the “overall burden” to prove the absence of

probable cause. See Marchand, 395 F. Supp. 3d at 216 (citing Russo v. City of Bridgeport, 479

F.3d 196, 203 (2d Cir. 2007) and Davis v. Rodriguez, 364 F.3d 424, 433 (2d Cir. 2004)); see also

Bhatia v. Debek, 287 Conn. 397, 410 (2008) (“Although want of probable cause is negative in

character, the burden is upon the plaintiff to prove affirmatively, by circumstances or otherwise,

that the defendant had no reasonable ground for instituting the criminal proceeding.”) (citation

and quotation omitted).

       Generally, probable cause to arrest exists when the officer has “knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is committing a

crime.” Weyant v. Okst, 101 F.3d 845, 851 (2d Cir. 1996); see also Walczyk v. Rio, 496 F.3d 139,


                                                 13
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 14 of 27




156 (2d Cir. 2007); see also Bhatia, 287 Conn. at 410 (explaining in malicious prosecution

context that under Connecticut law, “[p]robable cause has been defined as the knowledge of facts

sufficient to justify a reasonable [person] in the belief that he has reasonable grounds for

prosecuting an action.”). An arresting officer only needs “probable cause [to make a lawful

arrest], he need not also believe with certainty that the arrestee will be successfully prosecuted. ”

Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001).

       An arrest made pursuant to a warrant issued by a neutral magistrate is presumed

reasonable because such warrants may issue only upon a showing of probable cause. Walczyk,

496 F.3d at 155–56. A plaintiff may defeat that presumption by showing that the defendant

officer “(1) knowingly and deliberately, or with a reckless disregard of the truth, procured the

warrant, (2) based on false statements or material omissions, that (3) were necessary to the

finding of probable cause.” Id. (quoting Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir. 1994))

(internal quotation marks omitted); see also Soares v. State of Conn., 8 F.3d 917, 920 (2d Cir.

1993) (citing Golino v. City of New Haven, 950 F.2d 864, 870–71 (2d Cir. 1991)). “Recklessness

may be inferred where the omitted information was clearly critical to the probable cause

determination.” Rivera v. United States, 928 F.2d 592, 604 (2d Cir. 1991) (internal quotation

marks and citations omitted).

       a.      Personal Involvement

       As a preliminary matter, Sentementes has not alleged the personal involvement of most

of the state actor defendants in connection with the events concerning his arrest. In the Second

Circuit, “personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” McKinnon v. Patterson, 568 F.2d 930, 934


                                                 14
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 15 of 27




(2d Cir. 1977). With respect to supervisory officials, a plaintiff cannot sue a defendant for

damages solely because of his supervisory position. See Johnson v. Glick, 481 F.2d 1028, 1034

(2d Cir. 1973) (doctrine of respondeat superior does not suffice for claim of monetary damages

under § 1983). He may recover damages against a supervisory official only by showing that the

official was “personally involved” in the constitutional deprivation in one of five ways:

       (1) actual direct participation in the constitutional violation, (2) failure to remedy a wrong
       after being informed through a report or appeal, (3) creation of a policy or custom that
       sanctioned conduct amounting to a constitutional violation, or allowing such a policy or
       custom to continue, (4) grossly negligent supervision of subordinates who committed a
       violation, or (5) failure to act on information indicating that unconstitutional acts were
       occurring.

Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003). In addition to satisfying one of these

requirements, a plaintiff must also establish that the supervisor’s actions were the proximate

cause of the plaintiff’s constitutional deprivation. Raspardo v. Carlone, 770 F.3d 97, 116 (2d

Cir. 2014); see also Poe v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (plaintiff must show “an

affirmative causal link” between the supervisor’s involvement and the constitutional injury.).

       Sentementes has not alleged any facts about the personal involvement of Governor

Lamont, First Selectmen John Doe, Bethel Police Chief John Doe, Bethel Police Officer Broad,

Bethel Police Officer Christos, Bethel Police Officer Sergeant Christos, or Police Officer Dan

Spinella. As Dispatcher Kavallines is only alleged to have passed Bastone’s call through to the

Bethel police department, Sentementes has not established her personal involvement in any

violation of Sentementes’s federal or constitutional rights. Accordingly, any section 1983 claims

asserted against these defendants are dismissed as not plausible under 28 U.S.C. § 1915A.




                                                15
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 16 of 27




       As Sentementes has not alleged facts establishing that BCC Warden Martin, a state

employee, had any involvement in his arrest or conduct giving rise to a potential Fourth

Amendment violation, any Fourth Amendment claims against him are dismissed.

       b.      Emerson, Zor, and Rost

       Sentementes’s complaint provides some facts (which are sparse) about Bethel Police

Officer Emerson, Corporal Zor, and Sergeant Rost. Emerson allegedly arrested him for violation

of a protective order and threatening, and he allegedly provided false testimony about how many

times he had met Sentementes. Corporal Zor and Sergeant Rost also allegedly provided

testimony that was false (although he has not indicated the nature of that testimony).

       Sentementes has not alleged the personal involvement of any specific defendant from the

Bethel Police Department in his arrest on February 11, 2019, for assault on a public safety

officer, among other charges, and he has not alleged that this arrest lacked probable cause.

       The attachments to the complaint show that the Corporal Zor applied for a warrant for

Sentementes’s arrest for Assault of a Public Safety Officer and Operating a Motor Vehicle with a

Suspended License that was signed by a superior court judge on February 7, 2019. ECF No. 1 at

61-61. The affidavit application describes how Sentementes had threatened the Bethel Police

Officers at the Bethel Wine & Spirits Liquor Store with a physical alteration and “suicide by

cop,” and spit at Corporal Zor, Police Officer Emerson, and the emergency responders. Id. at 62-

63. It also states that a search showed that Sentementes’ license was suspended. Id.

       If (as it appears) Sentementes was arrested on February 11, 2019 pursuant to a n arrest

warrant authorized by a judicial officer, Sentementes can defeat the presumption of the arrest’s

reasonableness only by showing that the officer (1) ‘knowingly and deliberately, or with a


                                               16
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 17 of 27




reckless disregard of the truth,’ procured the warrant, (2) based on ‘false statements or material

omissions,’ that (3) ‘were necessary to the finding of probable cause.’” Ganek, 874 F.3d at 81.

Sentmentes’s allegations fail to establish, or even suggest, he was arrested on February 11, 2019,

absent probable cause. See Cole v. Gonce, No. 3:19-CV-978 (VAB), 2020 WL 1640132, at *7

(D. Conn. April 2, 2020) (dismissing false arrest and malicious prosecution claims because

absence of probable cause was not clearly alleged). Accordingly, Sentementes has not alleged

plausible Fourth Amendment claims based on his February 11, 2019 arrest.

        Relevant to his arrest for violation of the protective order by Police Officer Emerson,

Sentementes’s complaint indicates the case was nolled or “dropped” on March 4, 2020, due to

the false testimony of Bethel Police Officer Emerson about how many times he had met

Sentementes, and other unspecified testimony from Corporal Zor and Sergeant Rost. These

allegations are insufficient to establish that the underlying criminal proceeding ended in a

manner that “affirmatively” indicates Sentementes’s innocence and that the criminal proceedings

were therefore terminated in his favor. See Lanning, 908 F.3d at 28 (holding that a vague

allegation that charges were dismissed sometime after a jury trial – “without specifying how or

on what grounds” – is insufficient to meet this affirmative standard). Moreover, Sentementes has

not alleged that he was arrested for violation of a protective order without probable cause , and

the complaint does not otherwise suggest the absence of probable cause.11


        11
           The complaint attaches the arraignment report for a warrantless arrest on January 25, 2019,
which reflects that the Bethel Police acted on information from Andrew Sentementes that his father had
threatened to kill certain individuals, naming Bastone specifically. The arraignment report states further
that Bastone had contacted the Bethel Police Department about fearing for her life and provided a written
statement about past violence against her by Sentementes; that Bastone had obtained a restraining order to
prevent Sentementes from threatening her; and that Bastone was frightened because Sentementes had
gone to the Bethel Wine and Spirits owned by Bastone. ECF No. 1 at 39.

                                                   17
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 18 of 27




       Accordingly, the court concludes that Sentementes’s complaint fails to allege plausible

Fourth Amendment claims for false arrest, false imprisonment, and malicious prosecution.

       4.      Fourteenth Amendment

       Sentementes asserts that each defendant subjected him to cruel and unusual punishment.

He further alleges a claim that he was subjected to a serious risk of injury, including illegal

confinement, as a result of the defendants’ conduct. Although these claims are not at all clear,

Sentementes appears to invoke the standards of a deliberate indifference claim under the

Fourteenth Amendment.

       A claim by a pretrial detainee asserting indifference to a risk of harm is governed by the

Fourteenth Amendment’s Due Process Clause. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). The Eighth Amendment’s protection from cruel and unusual punishment applies to

sentenced prisoners. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979).

       Sentementes’s complaint contains no factual allegation suggesting a Fourteenth

Amendment claim based on conduct by any defendant prior to his incarceration at BCC. See

Shakir v. Stankye, 805 Fed. App’x 35, 41 (2d Cir. 2020) (summary order) (explaining that even

pre-arraignment conditions claim against police officer should be analyzed under Fourteenth

Amendment). With respect to his confinement at BCC, Sentementes has only alleged that

Warden Martin failed to provide him with access to legal books. To the extent he seeks to raise

Fourteenth Amendment claims stemming from conduct prior to or during his incarceration at

BCC, such claims are factually and legally distinct from the complaint’s allegations concerning




                                                 18
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 19 of 27




his arrests (which form the majority of Sentementes’s complaint) that suggest Sentementes

asserts claims of Fourth Amendment violation.12

        Rule 20(a) of the Federal Rules of Civil Procedure allows for the joinder of defendants in

one action if “any right to relief is asserted against them . . . arising out of the same transaction,

occurrence, or series of transactions and occurrences[,]” and “any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).“What will constitute

the same transaction or occurrence under the first prong of Rule 20(a) is approached on a case by

case basis.” Kehr ex rel. Kehr v. Yamaha Motor Corp., U.S.A., 596 F. Supp. 2d 821, 826

(S.D.N.Y. 2008) (citation omitted). As the Second Circuit has observed in the Rule 13

context,13 whether a counterclaim arises out of the same transaction as the original claim depends

upon the logical relationship between the claims and whether the “essential facts of the various

claims are so logically connected that considerations of judicial economy and fairness dictate

that all the issues be resolved in one lawsuit.” Harris v. Steinem, 571 F.2d 119, 123 (2d Cir.

1978). Under Rule 21 of the Federal Rules of Civil Procedure, the court may add a party “at any

time, on just terms[.]” Fed. R. Civ. P. 21. It provides that a court “may sever any claim against a



        12
           To establish a constitutional violation under the Eighth or Fourteenth Amendment based
upon inhumane conditions, a plaintiff must demonstrate, that the deprivation was “sufficiently
serious.” Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002); Rogers v. Faucher, No. 3:18-CV-
1809 (JCH), 2019 WL 1083690, at *4 (D. Conn. Mar. 7, 2019) (quoting Darnell v. Pineiro, 849 F.3d
17, 30 (2d Cir. 2017). A pretrial detainee must allege facts showing that “the defendant-official acted
intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed to the pretrial detainee even though the defendant-official
knew, or should have known that the condition posed an excessive risk to health or safety.” Rogers v.
Faucher, No 3:18-CV-1809 (JCH), 2019 WL 1083690, at *4 (quoting Darnell, 849 F.3d at 35).
        13
          “In construing the term ‘transaction or occurrence’ under Rule 20, many courts have drawn
guidance from the use of the same term in Rule 13(a), applying to compulsory counterclaims.” Barnhart
v. Town of Parma, 252 F.R.D. 156, 160 (W.D.N.Y. 2008) (citation omitted).

                                                    19
           Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 20 of 27




party” pursuant to a motion filed by a party to the action or on its own. Fed. R. Civ. P. 21. In

exercising its discretion to decide whether to sever a claim, a court should weigh the following

factors: “(1) [do] the claims arise out of the same transaction or occurrence; (2) [do] the claims

present some common question of law or fact; (3) [would] settlement of the claims or judicial

economy be facilitated; (4) will prejudice [] be avoided; and (5) [will] different witnesses and

documentary proof [be] required for the separate claims.” Costello v. Home Depot U.S.A., Inc.,

888 F. Supp. 2d 258, 263–66 (D. Conn. 2012) (citation omitted).

          Because Fourteenth Amendment claims concerning his conditions prior to his

incarceration at BCC or during his incarceration at BCC present different legal standards with

different factual proofs involving different witnesses from Fourth Amendment claims arising

from his arrests, such Fourteenth Amendment claims should not proceed in this action and will

be severed and dismissed without prejudice. 14 See Fed. R. Civ. P. 21. Sentementes may proceed

with such claims in a separate action.

                  6.       Section 1983 Claims against Bethel

          “To hold a city liable under § 1983 for the unconstitutional actions of its employees, a

plaintiff is required to plead and prove three elements: (1) an official policy or custom that (2)

causes the plaintiff to be subjected to (3) a denial of a constitutional right.” Wray v. City of New

York, 490 F.3d 189, 195 (2d Cir. 2007) (internal citation omitted); see Monell v. Department of

Social Services, 436 U.S. 658, 690-91 (1978). An underlying constitutional violation is a




14   In this severing order, the court does not address the merits of these claims.


                                                       20
          Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 21 of 27




required predicate for municipal liability. See City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986).

       Because Sentementes has failed to allege an underlying constitutional violation that could

be plausibly asserted against the Town of Bethel, any section 1983 claim asserted against the

Town of Bethel in this action must be dismissed without prejudice.

       7.      Claims Against Danbury Defendants

       Sentementes asserts claims against the Danbury Defendants based on the failure of the

Danbury Police, specifically Detective Labonia, to act on his complaint of theft of money from

his Bank of America account. However, Sentementes has no freestanding constitutional right to a

police investigation. See Price v. City of New York, No. 15 CIV. 5871 (KPF), 2018 WL 3117507,

at *21 (S.D.N.Y. June 25, 2018) (“[T]o the extent that Plaintiff asserts a freestanding

constitutional right [under the Fourteenth Amendment] to have her assault complaint

investigated, she fails to state a claim for relief. Generally speaking, crime victims do not have a

stand-alone constitutional right to have officers investigate their complaints.”); Troy v. City of

New York, No. 13 Civ. 5082 (AJN), 2014 WL 4804479, at *6 (S.D.N.Y. Sept. 25, 2014) (“It is

well established that ‘[t]here is . . . no constitutional right to an investigation by government

officials.’ This is because ‘the duty to investigate criminal acts (or possible criminal acts) almost

always involves a significant level of law enforcement discretion,’ and individuals accordingly

have no ‘legitimate claim of entitlement’ to a police investigation.”) (internal citations

omitted), aff’d, 614 Fed. App’x. 32 (2d Cir. 2015) (summary order). Accordingly, Sentementes’s

allegations against the Danbury Defendants fail to allege a plausible constitutional violation

under 42 U.S.C. § 1983. These claims are dismissed under 28 U.S.C. § 1915A.


                                                 21
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 22 of 27




        B.      Clayton Antitrust Act and Civil RICO

        Sentementes also asserts violations of the Clayton Antitrust Act and civil RICO. ECF No.

1 at 18. Because he fails to plead any facts that could plausibly constitute a prima facie federal

antitrust or civil RICO claim, these claims are dismissed without prejudice.

        a.      The Clayton Act

        “Section 4 of the Clayton Act establishes a private right of action for violation of federal

antitrust laws, permitting ‘any person who shall be injured in his business or property by reason

of anything forbidden in the antitrust laws’ to sue in federal court and to recover treble damages,

costs, and attorney’s fees.” Eastman Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 93 (2d Cir.

2019) (citing 15 U.S.C. § 15(a)). A plaintiff, like Sentementes, who seeks damages under

Section 4 of the Clayton Act must demonstrate antitrust standing. See id. (“the purpose of the

Clayton Act’s private right of action is not ‘to provide a remedy in damages for all injuries that

might conceivably be traced to an antitrust violation,’ but only for injuries ‘of the type that the

antitrust statute was intended to forestall.’”) (citing Associated Gen. Contractors of California,

Inc. v. California State Council of Carpenters, 459 U.S. 519, 540 (1983)).

        “To satisfy the antitrust standing requirement, a private antitrust plaintiff must

demonstrate that (1) it has suffered ‘a special kind of antitrust injury,’ and (2) it is an ‘efficient

enforcer’ of the antitrust laws.” Eastman Kodak Co., 936 F.3d at 94 (citation omitted). The

Second Circuit “employ[s] a three-step process for determining whether a plaintiff has

sufficiently alleged antitrust injury.” Id. First, “the party asserting that it has been injured by an

illegal anticompetitive practice must identify[] the practice complained of and the reasons such a

practice is or might be anticompetitive.” Id. (internal quotation marks omitted). Second, the court

must “consider how the practice identified by the plaintiff put the plaintiff in a worse position.”
                                               22
           Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 23 of 27




Id. (internal quotation marks omitted). Third, the court must “compar[e] the anticompetitive

effect of the specific practice at issue to the actual injury the plaintiff alleges.” Id. (internal

quotation marks omitted). Where, as here, a plaintiff does not allege that it “participate[s] in the

defendants’ market[,]” id., a plaintiff may show an actual injury if that injury is “inextricably

intertwined with the injury the conspirators sought to inflict.” Blue Shield of Va. v. McCready,

457 U.S. 465, 484 (1982).

        Sentementes’s pleadings do not meet any of these elements. Nor does he plead any injury

“inextricably intertwined” with any injury that could plausibly be caused by any alleged antitrust

violation. Instead, Sentementes states that he “has a financial investment into Bastone

Investments LLC . . . [,]” and that “the Bethel police contacted the liquor commissioner and

informed that the plaintiff was a convicted felon to try and sabotage his financial investments[.]”

ECF No. 1 at 18. He further alleges that “Pasqualina Bastone[’]s intention [was] a hostile

takeover, [and that] all of the other defendants further their causes knowingly, willfully and

recklessly causing further irreparable harm and injury.” Id. None of these allegations, taken as

true, are sufficient to establish “injury of the type the antitrust laws were intended to prevent and

that flows from that which makes the defendant’s acts unlawful.” Brunswick Corp. v. Pueblo

Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977); see also William Holmes and Melissa

Mangiaracina, Standing–Antitrust Injury, Antitrust Law Handbook, § 9:6 (injuries that the

“antitrust laws were meant to prevent [include, for example,] a business’s lost profits from a

reduced ability to compete, or a consumer’s injury from having to pay an artificially inflated

price”).

        Likewise, Sentementes fails to plead sufficient facts to meet the “efficient enforcer”


                                                   23
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 24 of 27




requirement for private antitrust actions. See Paycom Billing Servs., Inc. v. Mastercard Int’l,

Inc., 467 F.3d 283, 290-91 (2d Cir.2006) (“Even if a plaintiff adequately alleges an antitrust

injury, it may still be held to lack standing. Other factors relevant to standing—sometimes

referred to as the “efficient enforcer” factors—may indicate that a party who states an antitrust

injury is nevertheless not a proper antitrust plaintiff. These include: (1) the directness or

indirectness of the asserted injury; (2) the existence of an identifiable class of persons whose

self-interest would normally motivate them to vindicate the public interest in antitrust

enforcement; (3) the speculativeness of the alleged injury; and (4) the difficulty of identifying

damages and apportioning them among direct and indirect victims so as to avoid duplicative

recoveries.”). Specifically, Sentementes fails to plead facts that could plausibly satisfy any of

these elements. Indeed, he does not even allege an anticompetitive effect related to Bastone

Investments LLC or the alleged actions of Ms. Bastone or the Bethel police department.

        b.      Civil RICO

        “To state a claim for damages under RICO a plaintiff has two pleading burdens. First, the

plaintiff must assert that the defendant has violated 18 U.S.C. § 1962 [], the substantive RICO

statute.” Town of W. Hartford v. Operation Rescue, 915 F.2d 92, 100 (2d Cir. 1990) (internal

citations omitted). To plead a substantive RICO violation, a plaintiff must allege: “(1) that the

defendant (2) through the commission of two or more acts (3) constituting a ‘pattern’ (4) of

‘racketeering activity’ (5) directly or indirectly invests in, or maintains an interest in, or

participates in (6) an ‘enterprise’ (7) the activities of which affect interstate or foreign

commerce.” Id. (citing 18 U.S.C. § 1962(a)-(c)). Second, a plaintiff must also allege that he was

“‘injured in his business or property by reason of a violation of section 1962.’” Id. (quoting 18


                                                  24
         Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 25 of 27




U.S.C. § 1964(c)).

        Nowhere does Sentementes plead any facts that could plausibly meet any element of a

civil RICO claim (or a criminal RICO claim, as he also appears to allege, though Sentementes

alleges no basis for his authority to institute any criminal action against the defendants). ECF

No. 1 at 18. Instead, Sentementes merely alleges, in a conclusory manner, that

        all of the combined actions became organized by the end of all their means of actions one
        learned about the others actions and each stayed their course knowingly, willfully and
        with reckless disregard to the plaintiff to conjunctively cause this cause of action [for
        civil RICO] whereas their crimes can now subject them criminal R.I.C.O.

Id. This allegation falls far short of Sentementes’s pleading burdens, and he therefore fails to

allege a plausible civil RICO claim.

        Because Sentementes fails to allege plausible federal antitrust or civil RICO claims, these

claims are dismissed under 28 U.S.C. § 1915A.

        D.      Remaining State Law Claims

         The court will not consider the plausibility of Sentementes’ remaining state law claims

because the court has determined that the federal claims raised by the complaint should be

dismissed.15 Thus, the court declines to exercise supplemental jurisdiction over the state law




        15 The court notes that Sentementes is asserting kidnapping and threatening as civil claims.
Kidnapping and threatening are criminal offenses under the Connecticut General Statutes. The
Connecticut Supreme Court has held that, unless private enforcement is expressly stated in a statute, there
is a presumption in Connecticut that private enforcement does not exist. See Provencher v. Town of
Enfield, 284 Conn. 772, 777 (2007). The burden is on the plaintiff to overcome that presumption and
show that the statute creates an implied right of action. Id. at 777–78. Sentementes also alleges that Public
Act 107 “specifically states that [he] cannot be denied his right to eat when his assets fall under a
restraining order.” If Sentementes reasserts this claim, he should cite to the specific statutory or legal
provision supporting it.



                                                    25
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 26 of 27




claims, which must be dismissed without prejudice. See 28 U.S.C. § 1367(c)(3) (if federal court

dismisses all federal claims, it may decline to exercise supplemental jurisdiction

over supplemental state law claims).

                                     IV.     CONCLUSION

       For the foregoing reasons, the Motion to Implead [ECF No. 12] is GRANTED and the

complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A.

       The court affords Sentementes one opportunity to amend his complaint, within 30 days of

this order, if he can allege facts to correct the deficiencies identified in this Order. Any amended

complaint should include specific factual allegations about the involvement of each named

defendant against whom Sentementes seeks damages. If Sentementes chooses to name the Town

of Bethel as a defendant, the amended complaint should allege facts to show how any violation

of his rights was caused by a specific municipal policy, practice, or custom. Sentementes should

also review Rule 8 of the Federal Rules of Civil Procedure, which requires that the complaint

contain “a short and plain statement of the claim.” Fed. R. Civ. P. 8. Any amended complaint

will completely replace the prior complaint in the action, and no portion of any prior complaint

shall be incorporated into his amended complaint by reference. Failure to submit an amended

complaint within this time period will result in the court closing this case.

       Any Fourteenth Amendment claims are SEVERED and DISMISSED without prejudice.

See Fed. R. Civ. P. 21. Sentementes may pursue these claims in separate lawsuits.




                                                26
        Case 3:20-cv-00580-MPS Document 18 Filed 10/09/20 Page 27 of 27




       The court declines to exercise jurisdiction over Sentementes’s state law claims. These

claims are dismissed without prejudice. See Fed. R. Civ. P. 21.




                                                        /s/
                                            Michael P. Shea
                                            United States District Judge

       SO ORDERED this 9th day of October 2020, at Hartford, Connecticut.




                                               27
